Citation Nr: 1129808	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  What evaluation is warranted for bilateral hearing loss disability since December 14, 2004?

2.  Entitlement to service connection for a left shoulder disability, including degenerative joint disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disability, including degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to March 1965 and served in the National Guard and Reserve from the 1970's to 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and January 2007 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims file.  The case was remanded in February 2009.

All issues, save the claim of entitlement to an increased initial rating for a hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA examinations revealed that the Veteran had bilateral Level I hearing in August 2005, Level II hearing on the right and Level I hearing on the left in January 2007, and Level IV hearing on the right and Level II hearing on the left in October 2010.  

CONCLUSION OF LAW

For the period since December 14, 2004, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for bilateral hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records and VA medical records.  The Veteran was provided with VA audiological evaluations in August 2005, January 2007, and October 2010.  The examiner described functional effects related to the hearing loss disability and throughout the course of this appeal, the Veteran has described his hearing loss and its impact on social and occupational situations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran was provided with a hearing before the Board in November 2008.

The Board remanded this claim in February 2009 to provide the Veteran with an examination because the Veteran had alleged his hearing loss had worsened since the January 2007 audiological evaluation.  That evaluation was conducted in October 2010, and the Veteran has not argued that the evaluation was inadequate.  Rather, he argues that the current noncompensable evaluation does not accurately reflect the severity of the disability.  The Board finds that there was substantial compliance with the February 2009 remand.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disability requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27.

In the January 2007 rating decision on appeal, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective December 14, 2004.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

During the appeal period, the Veteran underwent three VA audiological evaluations.  At the August 2005 audiological evaluation, he had an average puretone threshold of 49 decibels in the right ear and 46 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  This calculates to Level I hearing loss in each ear.  See 38 C.F.R. § 4.85, Table VI.  At that time, the Veteran reported he had difficulty hearing the television and the phone.

At a VA audiological evaluation in January 2007, the Veteran had an average puretone threshold of 61 decibels in the right ear and 51 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  This calculates to Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Id.  The examiner noted the Veteran had the same complaints as those shown in the August 2005 audiological evaluation report.

At a VA audiological evaluation in October 2010, the Veteran had an average puretone threshold of 64 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 94 percent in the left ear.  This calculates to Level IV hearing loss in the right ear and Level II hearing loss in the left ear.  Id.

Considering the objective evidence of record, none of the audiological evaluation results establish a basis to award a compensable evaluation.  A bilateral Level I hearing loss warrants a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.  Level II and Level I hearing loss warrant a noncompensable evaluation.  Id.  Level II and Level IV hearing loss also warrant a noncompensable evaluation.  Id.  Thus, even though the October 2010 audiological evaluation showed a worsening of the Veteran's hearing loss, the results still fall under the noncompensable evaluation criteria.  At no time during the appeal period has the Veteran's hearing loss disability warranted a compensable evaluation and staged ratings are not for application.  Fenderson.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Board acknowledges the Veteran's reports of difficulty hearing the television and phone conversations.  The Board also acknowledges the concerns discussed at his November 2008 hearing.  The Veteran's level of hearing impairment, however, falls squarely within the assigned noncompensable evaluation.  Moreover, the Veteran's word recognition scores have been 80 percent and higher (only one score was 80 percent-the remainder were 94 percent and higher).  The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss since December 14, 2004, is denied.


REMAND

The Board finds another remand is necessary before it can decide the remainder of the issues on appeal.  Essentially, the Board's February 2009 remand instructions were not followed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms).  

The Board had remanded the claims for entitlement to service connection for a left shoulder disability, a low back disability, and hypertension because it found that there were possibly missing medical records from the Veteran's period of time serving in the reserves, which would include evidence during periods of active duty for training and inactive duty training.  The record reflects that VA attempted to obtain the possible outstanding records.  

The Board also remanded the claims to provide the Veteran with VA examinations and obtain medical opinions as to the likelihood that any current disability was due to service, to include due to a period of active duty for training or inactive duty training.  It specifically asked the RO to "inform the examiner of the dates of the Veteran's active service including each and every period of ACDUTRA and INACDUTRA."  This was not done.  In reading through the examination reports, it is clear that the examiners had no knowledge of the Veteran having served on active duty for training or inactive duty for training following his service between August 1961 to March 1965.  In other words, the examiners did not know that the Veteran had any military service after 1965.  Judging from the evidence in the claims file, the RO has not determined the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA.  This must be done, as it is crucial in the determination as to whether the disability was incurred in during a period of active duty.

Additionally, the Board had requested that the examiners provide opinions that "must be accompanied by a complete and full written rationale with evidence in the claims file and sound medical principles."  See February 2009 Remand on page 11.  In none of the medical opinions offered did the examiner provide a rationale.  Rather, the examiner offered a conclusion without any evidence to explain how the examiner reached such conclusion.  Such medical opinions are not probative.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the U.S. Army Human Resources Command at 1 Reserve Way in St. Louis, Missouri, 63132-5200 and request that it provide the Veteran's specific dates of each and every period of ACDUTRA and INACDUTRA from 1966 to the present.  Attach a copy of the document from that facility entitled, "Chronological Statement of Retirement Points," which shows the retirement points the Veteran earned since August 1961.  It is tabbed in pink on the left side of the claims file in Volume 2.  All efforts to obtain these records should be fully documented.  

If this facility is unable to provide this information, the RO/AMC should contact the Defense Financial and Accounting Service and request that it provide the Veteran's specific dates of each and every period of ACDUTRA and INACDUTRA from 1966 to the present.  Attach a copy of the document from that facility entitled, "Chronological Statement of Retirement Points," which shows the retirement points the Veteran earned since August 1961.  

If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After the above records are obtained to the extent available, the RO/AMC should schedule the Veteran for appropriate VA examinations for his claimed left shoulder disability, hypertension, and low back disability to determine the nature and etiology of each.  The claims file must be provided to the examiner in conjunction with the examination.  The RO/AMC must inform the examiner of the dates of the Veteran's active service, including each and every period of ACDUTRA and INACDUTRA.  The examiner is informed that the Veteran claims the low back disability began during his period of active duty in June 1962.  He claims he developed hypertension on March 30, 1989.  He claims he developed left shoulder bursitis in November 2004.  Most of the service treatment records are in the white envelope that states it is "1 of 3."  The Board has put the records in that file in chronological order.  The examiner is asked to specifically render an opinion as to each of the following:

(i) Is a chronic left shoulder disability, to include residuals of a left shoulder injury, directly related to any period of ACDUTRA or INACDUTRA? If not, was a left shoulder disability permanently aggravated beyond the natural progression of the disease process during a period of ACDUTRA or INACDUTRA?

(ii) Was hypertension clinically demonstrated during a period of ACDUTRA?  If hypertension was not clinically demonstrated during a period of ACDUTRA, was it permanently aggravated beyond the natural progression of the disease process during a period of ACDUTRA?

(iii) Is a low back disability directly related to the Veteran's service from 1961 to 1965?  If a low back disability was demonstrated after the Veteran's discharge from service in 1965, is it related to any term of ACDUTRA or INACDUTRA service?  If a low back disability is not directly related to a period of ACDUTRA or INACDUTRA was such a disorder permanently aggravated beyond the natural process during any period of ACDUTRA or INACDUTRA?

In preparing the opinion the examining physician must note the following terms:

*	"It is due to" means 100 percent assurance of relationship. 
*	"It is at least as likely as not" means 50 percent or more. 
*	"It is not at least as likely as not" means less than a 50 percent chance. 
*	"It is not due to" means 100 percent assurance of non relationship.

The examiner must explain the rationale for any and all opinions expressed, which is based on evidence in the claims file and sound medical principles.  If the examiner concludes that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

The VA examiner must append a copy of their curriculum vitae to the examination report. 

3.  The RO/AMC should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010).

5.  The RO/AMC should then readjudicate the Veteran's claims of entitlement to service connection for a left shoulder disability, hypertension, and a low back disability.  If any claim is not granted to the Veteran's satisfaction, the RO/AMC should send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


